ORDER

PER CURIAM.
Defendant Michael West appeals from the judgment entered on his conviction by a jury of driving while intoxicated, in violation of Section 577.010 RSMo (1994). The trial court sentenced defendant in accordance with the jury’s recommendation to six months confinement in the county jail and imposed a fine of $200.00.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).